Banke, Presiding Judge.
The appellee was injured in a collision while driving an automobile loaned to him by Coastal Chevrolet, Inc., for use while his own car was being repaired. Both the loaned vehicle and the appellee’s vehicle were covered by policies of automobile accident insurance issued by the appellant. The appellant paid the appellee $5,000 in PIP no-fault benefits from his own coverage, as compensation for medical expenses and lost wages resulting from the collision; and the appellee brought this action to recover an additional $4,000 in PIP benefits. We granted an interlocutory appeal from the denial of the appellant’s motion for summary judgment. Held:
Although the appellee alleges in his amended complaint that each policy provided for $25,000 in optional no-fault benefits, the record shows without dispute that each policy provided only the basic coverage of $5,000. “[A]n individual may recover no more than $5,000 in basic PIP benefits for any one accident ‘regardless of the number of insurers providing such benefits or of the number of policies providing such coverage.’ Code Ann. § 56-3403b (b) (4) [OCGA § 33-34-4 (c)].” Gen. Accident Fire &c. Corp. v. Kelch, 158 Ga. App. 555 (1) (281 SE2d 258) (1981). See also Baron v. State Farm &c. Ins. Co., 157 Ga. App. 16 (276 SE2d 78) (1981); Ga. Cas. &c. Co. v. Waters, 146 Ga. App. 149 (246 SE2d 202) (1978). It follows that the appellee has received the maximum to which he is entitled.

Judgment reversed.


Pope and Benham, JJ., concur.

*415Decided September 25, 1984
Rehearing denied October 17, 1984
Richard A. Brown, Jr., John E. Bumgartner, for appellant.
Edward E. Boshears, for appellee.